CORRECTED

     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0658V
                                          UNPUBLISHED


    ANITA VALENTINE,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: January 10, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION 1

        On May 28, 2020, Anita Valentine filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury resulting from an
influenza (“flu”) vaccine she received on December 31, 2018. Petition at 1; Stipulation,
filed January 10, 2022, at ¶¶ 2, 4. Petitioner further alleges that she suffered the residual
effects of her injury for more than six months and has never received any compensation
for her injury. Petition at 1, 3; Stipulation at ¶¶ 4-5. Respondent denies “that Petitioner
sustained a SIRVA Table injury; denies that the vaccine caused Petitioner’s alleged
shoulder injuries, or any other injuries; and denies that her condition is a sequelae of a
vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on January 10, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

    •   A lump sum of $169.61, which represents reimbursement for a lien for
        services rendered on behalf of Petitioner, in the form of a check jointly
        payable to Petitioner and the California Department of Health Care Services,
        Recovery Branch – MS 4720, P.O. Box 997421, Sacramento, CA 95899-7421.
        Stipulation at ¶8(a).

    •   A lump sum of $38,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶8(b).

      These amounts represent compensation for all damages that would be available
under 42 U.S.C. §300aa-15(a).

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                                      )
ANITA VALEN TINE,                                     )
                                                      )
                         Petitioner,                  )
                                                      )         No. 20-658V
V.                                                    )         Chief Special Master Corcoran
                                                      )         ECF
SECRETARY OF HEALTH AND                               )
HUMAN SERVICES,                                       )
                                                      )
                         Respondent.                  )


                                         STIPULATION

The parties hereby stipulate to the following matters:

        1.     Anita Valentine, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program. 42 U.S.C. §§ 300aa-10 to -34 (the ''Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza (''flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3 (a).

       2.      Petitioner received the flu vaccine on December 31, 2018.

       3.      The vaccination was administered within the United States.

       4.      Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

Administration ("SIRVA") following her flu vaccine, within the time period set forth in the

Table. She further alleges that she experienced the residual effects of her alleged injuries for

more than six months after vaccine administration.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a resuh of her condition.
        6.     Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injuries; and denies that her

condition is a sequelae of a vaccine-related injury.

        7.     Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.      As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payments:

       a. A lump sum of$169.61, 1 which represents reimbursement of a lien for services
          rendered on behalf of petitioner, in the form of a check payable jointly to petitioner
          and

                                     Department of Health Care Services
                                        Recovery Branch - MS 4720
                                             P.O. Box 997421
                                        Sacramento, CA 95899-7421
                                   DHCS Account No.: C98188225C-VAC03

       Petitioner agrees to endorse this payment to the State of California.

       b. A lump sum of $38,000.00 in the form of a check payable to petitioner. This amount
          represents compensation for all remaining damages that would be available under 42
          U.S.C. § 300aa-15(a).

       9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to



' This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of California may have against any individual as a result of any
Medicaid payments made to or on behalf of Anita Valentine as a result of her alleged vaccine-
related injury suffered on or about December 31, 2018, under Title XIX of the Social Security
Act, see 42 U.S.C. § 300aa-15(g), (h).

                                                  2
42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10.     Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursable expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payment described in paragraph 8 and any amount awarded

pursuant to paragraph 9, petitioner, in her individual capacity and on behalf of her heirs,

executors, administrations, successors or assigns, does forever irrevocably and unconditionally

release, acquit, and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses, and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the



                                                  3
National Vaccine Injw-y Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from, the flu

vaccination administered on December 31, 2018, as alleged by petitioner in a petition for vaccine

compensation filed on May 28, 2020, in the United States Court of Federal Claims as petition

No. 20-658V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injw-y Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.     This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury, any other injury, or her current disabilities.



                                                    4
        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I



                                                  5
 Respectfully submitted,



 PETITIONE;J                    A   .

~NT~~
 ATTORNEY OF RECORD FOR                     AUTHORIZED REPRESENTATIVE
 PETITIONER:                                OF THE ATTORNEY GENERAL:



~~
 Muller Brazil LLP
 Attorneys at Law
                                             }l-f   ~"'4:£< c ~
                                            HEATHER L. PEARLMAN
                                            Deputy Director
                                            Torts Branch
 715 Twining Rd. Suite 208A                 Civil Division
 Dresher, PA 19025                          U.S. Department of Justice
 Tel: (215) 885-1655                        P.O. Box 146
 Email: leigh@mullerbrazilcom               Benjamin Franklin Station
                                            Washington, DC 20044-0146




 AUTHORIZED REPRESENTATIVE OF               ATTORNEY OF RECORD FOR
 THE SECRETARY OF HEALTH AND                RESPONDENT:
 HUMAN SERVICES:
                                             U C'